 Case 4:19-cv-04084-KES Document 48 Filed 03/04/21 Page 1 of 3 PageID #: 472




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


CHARLIE LEWIS THORNTON JR.,                            4:19-CV-04084-KES

                    Plaintiff,

                                               ORDER GRANTING PLAINTIFF’S
       vs.                                    MOTION FOR LEAVE TO PROCEED
                                              IN FORMA PAUPERIS ON APPEAL
CARROLL INSTITUTE,                           AND REQUIRING AN INTIAL PARTIAL
                                                       FILING FEE
                    Defendant.


      Plaintiff, Charlie Lewis Thornton, Jr., filed a pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. This court granted defendant’s motion for

summary judgment and entered judgment in favor of defendant. Dockets 43,

44. Now, Thornton filed a notice of appeal and moves for leave to proceed in

forma pauperis. Dockets 45, 46.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an

inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases must sooner
 Case 4:19-cv-04084-KES Document 48 Filed 03/04/21 Page 2 of 3 PageID #: 473




or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner’s account; or
      (B)    the average monthly balance in the prisoner’s account for the 6-
             month period immediately preceding the filing of the complaint or
             notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).

      It appears that Thornton’s appeal is taken in good faith. Thornton’s

prisoner trust account report shows an average monthly deposit of $27.67 and

an average monthly balance of $358.69. Docket 47. This court grants

Thornton leave to proceed in forma pauperis but requires him to pay an initial

partial filing fee of $71.74 (20 percent of his average monthly balance) by

April 5, 2021.



                                          2
Case 4:19-cv-04084-KES Document 48 Filed 03/04/21 Page 3 of 3 PageID #: 474




    Thus, it is ORDERED:

    1.    That Thornton’s motion for leave to proceed in forma pauperis on

          appeal (Docket 46) is granted. Thornton must make an initial

          partial filing fee of $71.74 by April 5, 2021, made payable to the

          Clerk of the U.S. District Court.

    2.    That the institution having custody of the Thornton is directed

          that whenever the amount in Thornton’s trust account, exclusive

          of funds available to him in his frozen account, exceeds $10,

          monthly payments that equal 20 percent of the funds credited to

          the account the preceding month shall be forwarded to the United

          States District Court Clerk’s office pursuant to 28 U.S.C.

          § 1915(b)(2), until the appellate filing fee of $505 is paid in full.

    Dated: March 4, 2021

                              /s/ Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                       3
